COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:      General Metal Fabricating Corporation, G. M. F. Leasing Inc., and
                          Arnold Curry v. John Stergiou and Main Marine Repair and Industrial
                          Cleaning Co.

Appellate case number:    01-11-00460-CV

Trial court case number: 0000900

Trial court:              133rd District Court of Harris County

        The Court requests that John Stergiou and Main Marine Repair and Industrial Cleaning
Co. respond to the “Further Motion for Rehearing En Banc” filed by General Metal Fabricating
Corp., GMF Leasing, Inc., and Arnold Curry. The response is due fifteen days from the date of
this notice.

Clerk’s signature: /s/ Christopher A. Prine


Date: June 19, 2013